I concur in the judgment solely on the ground that, in my opinion, the Escondido Seminary of the University of Southern California was never the owner of the property, and has no interest in this controversy. All parties derive title from the Escondido Land and Town Company, which conveyed many lots and blocks by number to certain trustees. Block 340, the property involved here, was not thus conveyed, nor was it mentioned in the granting portion of the deed. In the clause following thehabendum, in declaring the purposes of the trust, the trustees are directed to sell all the property, save and except block 340, "known as college grounds, . . . . which shall be reserved as the seat or campus for said seminary," unless it shall become expedient to erect the buildings on adjacent property. The campus "may be conveyed" to the regents, in trust, for a campus. It is clear that this property did not pass by the deed, and had it been included, the trust, as to it, would have been a mere trust to convey, which is void. (Civ. Code, sec. 857) *Page 136